Citation Nr: 1018028	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-29 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
multiple sclerosis (MS).

2.  Entitlement for a grant of a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Dirk Harris McClanahan, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1969 to 
February 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2008 rating decision from the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

In February 2009, the Veteran testified at a Board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.

The Veteran submitted evidence that was not considered by the 
RO after they issued a statement of the case on September 
2008.  In March 2009, the Veteran, through his 
representative, submitted a waiver of the Veteran's right to 
initial consideration of such new evidence by the RO.  38 
C.F.R. §§ 19.9, 20.1304(c) (2009).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.

The record raises a claim of unemployability.  In Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  Thus, a TDIU claim is a component of 
the appeal here and is accordingly listed on the title page 
of this decision.  

A July 2008 rating decision adjudicated the issue of 
Eligibility for Dependent's Educational Assistance, claimed 
as permanent and total status.  This appears to be in error, 
as the Veteran is not himself a dependent.  It appears the RO 
intended to adjudicate a TDIU claim.  In any event, the TDIU 
issue will be addressed in the remand.  The "notice of 
disagreement" as to the educational assistance claim, under 
these circumstances, in which the Veteran indicated his 
"permanent and total status"  is construed as a continued 
claim for TDIU.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO denied service 
connection for multiple sclerosis.  He did not appeal.

2.  Evidence received since the March 2002 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for multiple sclerosis and 
raises a reasonable possibility of substantiating the claim.

3.  The Veteran's lay testimony is found to be both competent 
and credible as to his symptoms and their onset.

4.  The VA physician determined the etiology of the Veteran's 
multiple sclerosis to have been more likely than not a result 
of the Veteran's active duty service. 


CONCLUSION OF LAW

1.  The March 2002 rating decision denying entitlement to 
service connection for MS is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302(b), 20.1003 (2009). 

2.  New and material evidence has been received since the 
March 2002 rating decision and thus, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Affording the benefit of the doubt to the Veteran, MS was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Prinicipi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

Given the fully favorable decision discussed below, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the Veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

II.  New and Material Evidence

In a March 2002 decision, the RO denied service connection 
for MS.  At that time, 
The evidence failed to demonstrate any treatment in service 
for MS, and there was no diagnosis of MS upon exit from 
service in 1972.  There was also no competent medical opinion 
linking any current diagnosis of MS to service.  Based on the 
evidence of record, the RO denied the claim.

Currently, the Veteran contends his current MS is a result of 
his duty in service.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim. Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
service connection for MS was denied on the grounds that 
there was no evidence of complaints or treatment for MS 
during service, no evidence of MS upon exit from service in 
1972, and no evidence linking MS to the Veteran's service.  
The Veteran did not timely appeal the March 2002 decision and 
it became final.  38 U.S.C.A. § 7105.

Additional evidence has been added to the record since the 
March 2002 rating decision, including a September 2008 VA 
physician letter, April 2008 VA progress notes, and the 
Veteran's testimony provided at the February 2009 Board 
hearing.  In the September 2008 VA physician letter and the 
April 2008 VA examination progress notes, it was remarked 
that the Veteran's current disability and his symptoms after 
service leading to his diagnosis of MS in 1982 were 
consistent with the symptomatology of the disease.  The 
physician specifically noted that it is more likely than not 
that this disorder, MS, was a result of active duty service.  
In the February 2009 Board hearing, the Veteran testified 
that his neurological symptoms began in service, and that the 
only reason he delayed treatment or filling a claim was 
because he was misassociating his MS symptoms for his 
currently service connected malaria symptoms.  

The evidence submitted since the RO's March 2002 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Indeed, such evidence includes credible testimony 
as to the Veteran's in-service symptoms, as well as medical 
evidence suggesting a link between current MS disability and 
active service.  Thus, the recently received evidence raises 
a reasonable possibility of substantiating the claim.  In 
sum, new and material evidence has been received since the 
RO's March 2002 decision; thus, the claim of service 
connection for MS is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

III.  Service Connection for MS

In the September 2008 VA physician letter and April 2008 VA 
progress notes from the same doctor, it was remarked that the 
Veteran's current disability and his symptoms after service 
and leading to his diagnosis of MS in 1982 were consistent 
with the symptomatology of that disease.  The physician 
concluded that was more likely than not that this current 
disorder, MS, was manifested during, and was a result of, 
active duty service.  In the February 2009 Board hearing the 
Veteran testified that his neurological symptoms began in 
service, and that the only reason he delayed treatment or 
filling a claim was because he was misassociating his MS 
symptoms with his currently service connected malaria.  Thus, 
he asserts service connection is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in- 
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

To establish service connection for the claimed disorder, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Service 
connection may also be granted for MS when manifested to a 
compensable degree within seven years of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran testified during a Board 
hearing that since 1972 he has been experiencing symptoms 
such as paresthesias in his legs, diaphoresis, and blurred 
vision in his right eye, and that these symptoms were waxing 
and waning for the years following.  The Veteran also notes 
that he was diagnosed and service- connected for malaria 
around that same time frame, roughly 1972, and that because 
of that he mistakenly attributed his multiple sclerosis 
symptoms to his malaria, which was the reason he delayed 
seeking treatment or filing a claim.  

It is acknowledged that the Veteran is competent to report 
observable symptoms such as numbness in his legs and blurred 
vision.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed this case and finds that the evidence 
supports the grant of service connection for MS. The Board is 
certainly aware that there are no service treatment records 
to substantiate the Veteran's reported MS during service.  
However, the Veteran is competent to report that he began to 
have symptoms while in service, and a VA physician may rely 
in part on those competent and credible statements when 
rendering his opinion.  Thus, the Board will concede in-
service manifestations of the disability.  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
Moreover, a VA physician has found that the Veteran's current 
MS, first diagnosed in 1982, had been present during his 
military service.  

The Veteran received VA treatment in April 2008, at which 
time treatment he explained that his MS symptoms began to 
occur in 1972.  He indicated to the examiner that he had 
waxing and waning residual problems in his legs and back of 
numbness, tingling, and pain since that time.  Based on the 
Veteran's claims file and statements the examiner opined that 
it was "more likely than not that this condition, Multiple 
Sclerosis, is [s]ervice connected."  Furthermore, the VA 
examiner, a neurologist, wrote a follow up letter in 
September 2008 reaffirming his medical opinion.  The VA 
examiner remarked, based both on the Veteran's diagnosis and 
treatment records for MS in 1982 from Orange Memorial 
Hospital in Orlando and the Veteran's statements, that the 
Veteran should be service connected for MS. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102. See also 38 U.S.C.A. § 5107 (b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Given the facts 
of this case, and with resolution of all reasonable doubt in 
the Veteran's favor, the Board finds that the appeal is 
allowed.


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for multiple sclerosis is granted.

Entitlement to service connection for multiple sclerosis is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.


REMAND

As noted in the INTRODUCTION, the issue of TDIU is deemed to 
be a component of the appeal.  However, it has not yet been 
adjudicated.  Such must be accomplished.  In conjunction with 
this, appropriate notice should be issued and an examination 
should be arranged.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice 
with respect to the claim of 
entitlement to TDIU.  
 
2.  Schedule the Veteran for a VA 
examination on employability.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
evaluation.  The examiner should state 
whether it is at least as likely as not 
that Veteran is unable to secure and 
follow a substantially gainful 
occupation by reason of his service-
connected disabilities.  All opinions 
should be accompanied by a clear 
rationale consistent with the evidence 
of record.  If the examiner cannot 
respond without resorting to 
speculation, he should explain why a 
response would be speculative.

3.  Adjudicate the TDIU claim and issue 
to the Veteran a statement of the case.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


